DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
a. In regards to the objection of the drawings, Applicant adds the indication “GENERAL ART” in response to the Examiner’s objection to the drawings.

a. (Examiner’s response) Applicant’s arguments filed with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

b. In regards to the objection of claims 1 & 26, Applicant has amended claims 1 and 26 in response to the Examiner’s claim objections.

b. (Examiner’s response) Applicant’s arguments filed with respect to the objections have been fully considered and are persuasive.  The objections of claims 1 & 26 has been withdrawn. 

c. In regards to the 35 U.S.C 112 rejections of claims 6 and 9,  Applicant submits claims 6 and 9 have been amended without prejudice so as to overcome the rejections under 35 USC 112.

c. (Examiner’s response) Applicant’s arguments with respect to claim 6 have been fully considered and are persuasive.  The 35 U.S.C 112 (b) rejection of claim 6 has been withdrawn. 

c. (Examiner’s response) Applicant’s arguments with respect to the rejection(s) of claim(s) 9 under 35 U.S.C 112 (a) and 35 U.S.C 112 (b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C 112 (b).  Further action is shown in the action below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 -12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In regards to claims 9, 10, & 11, the claimed subject matter “surface aligner” is rendered indefinite.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “surface aligner” in claim 9 is used by the claim to mean “aligner configured and operable for determining a center spot” while the accepted meaning is “a mount configured to keep a door tightly closed”. The term is indefinite because the specification does not clearly redefine the term.  Clarification is required.
Allowable Subject Matter
Claims 1-8 & 15-20, 26, & 30 are allowed. Claims 9 -12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “
wherein said calibration module is configured for retrieving reference data about at least two reference sample, said reference data being indicative of complex refractive index of the reference samples; generating system command requesting for collection of ellipsometry data of said at least two reference samples using the system; processing generated image data pieces corresponding with said at least two reference samples in accordance with said reference data”, in combination with the rest of the limitations of claim 1.

As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “providing reference data on at least two reference samples, said data being indicative of complex refractive index of the reference samples; collecting ellipsometry data for a plurality of angular directions of said at least two reference samples using said ellipsometry system, thereby generating output data having a plurality of data pieces”, in combination with the rest of the limitations of claim 15.


two reference samples”, in combination with the rest of the limitations of claim 26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877